Citation Nr: 0022084	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  94-30 811	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
This appeal arises from an October 1993 rating decision, 
which denied service connection for PTSD.  The veteran was 
accorded a hearing before a hearing officer at the RO in May 
1996, and a transcript of the hearing is included in the 
claims folder.  A hearing at the RO before a traveling member 
of the Board of Veterans' Appeals (Board) was scheduled for 
May 2000, but the veteran failed to report for the hearing.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
service in Vietnam.  

2.  His currently diagnosed PTSD is related to his combat 
experiences in service.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303(d), 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Form DD-214 ("Armed Forces of the United 
States Report of Transfer or Discharge") shows that he 
served in the U.S. Army, including more than 11 months of 
service in Vietnam, and that his military occupational 
specialty (MOS) was field artillery crewman.  His service 
medical records do not contain a complaint, diagnosis, or 
treatment for an acquired psychiatric disorder, to include 
PTSD.  

The veteran submitted his claim of service connection in 
December 1992.  He indicated that he experiences nightmares, 
blackouts, flashbacks, and feelings of guilt and anxiety.  He 
further stated that he had taken his family hostage and that 
a special weapons and tactics (SWAT) team had been deployed 
in connection with this incident.  

In February 1993, copies of the veteran's military personnel 
records were associated with the claims folder.  The 
personnel records show that the veteran served in Vietnam 
from October 1967 to October 1968, and that he was assigned 
to "A" Battery of the 1st Battalion, 30th Artillery, and the 
1st Cavalry Division in Vietnam.  The records also show that 
the veteran received the Bronze Star Medal, but do not 
indicate that the medal was awarded for combat.  

A VA hospital discharge summary, dated in October 1992, was 
associated with the claims folder in February 1993.  The 
discharge summary noted that the veteran was admitted to the 
PTSD program in October 1992, with complaints which included 
intrusive recollections, flashbacks, and nightmares of 
traumatic combat experiences.  Following clinical evaluation, 
the examining physician's diagnoses included Axis I: chronic 
PTSD.  

A VA hospital discharge summary, dated in November 1992, was 
also associated with the claims folder in February 1993.  The 
discharge summary indicated that the veteran had taken part 
in a rehabilitation program at the VA Medical Center in Perry 
Point, Maryland, (Perry Point VAMC) in July 1992.  The 
veteran complained of painful memories, including flashbacks, 
nightmares, irritability, increased startle response, 
hypervigilance, and social isolation.  The examining 
physician noted that the veteran had a history of violence, 
including incarceration for attempted murder in 1982, at a 
time when he was reportedly using amphetamines, and a episode 
in the 1970s when he held his wife and family at gunpoint.  
The veteran reported that he did not recall the incident 
involving his wife and family, and he thought he had been 
having a flashback or blackout at the time it occurred.  
Following clinical evaluation, the examining physician's 
diagnosis was chronic PTSD.  

In a March 1993 statement, the veteran listed some of the 
locations in which he was exposed to enemy fire in Vietnam.  
He stated that he killed an enemy soldier while on duty as a 
perimeter guard at an unspecified location.  The veteran 
indicated that his best friend was killed by mortar fire at 
"LZ Ross" the following day.  In an apparently separate 
incident in the A Shau Valley, the veteran stated that 8 U.S. 
soldiers were killed by ordinance from one or more American 
warplanes.  The veteran could not recall the name of one 
soldier whom he assisted afterward, but stated that the man 
had a chest wound which was the diameter of his fifth finger 
and the wound was bleeding copiously.  The veteran recalled 
observing a neighboring LZ overrun by enemy soldiers and he 
indicated that LZ Ross was itself overrun by enemy troops.  
Throughout the period during which the LZ was manned by 
members of the veteran's unit, the veteran and his fellow 
soldiers were reportedly under constant enemy rocket and 
mortar fire.  The veteran also described being physically and 
verbally attacked by protesters upon his return to the U.S.  
He listed the names of four U.S. soldiers killed in Vietnam, 
along with the dates of their deaths, and contended, in 
effect, that he knew the listed individuals personally.  

A copy of the general order awarding the Bronze Star Medal to 
the veteran and other soldiers was thereafter added to the 
claims folder.  The general order indicated that the Bronze 
Star Medal was, "...[A]warded for meritorious service, not 
involving participation in aerial flight, in connection with 
military operations against a hostile force, in the Republic 
of Vietnam."  

On VA examination in January 1993, the veteran complained of 
having nightmares about Vietnam several times a week, 
frequent flashbacks, a violent temper, and being readily 
startled by sudden noise.  He reported that he had been in 
combat many times, and that he had been wounded by mortar 
shrapnel in the left arm and left temple.  The veteran gave a 
history of hospitalization at Perry Point VAMC and at a 
medical facility identified as Ancora State Hospital.  
Following clinical evaluation, the examining psychiatrist's 
diagnosis was moderately severe PTSD.  

In April 1993, the RO forwarded a letter to the U.S. Army and 
Joint Services Environmental Support Group (ESG) in an 
attempt to verify the stressors reported by the veteran in 
connection with his claim for service connection for PTSD.  
In an August 1993 letter to the RO, the ESG indicated that 
one of the deceased soldiers named by the veteran in his 
March 1993 statement had been assigned to the Special Forces 
and had actually been killed in May 1966, approximately one 
year prior to the veteran's entry into service.  Two of the 
remaining three individuals named by the veteran were 
assigned to the 9th and 1st Infantry Divisions at the time of 
their deaths.  

A report of a VA hospital discharge summary, dated in January 
1993, was subsequently associated with the claims folder.  
The report included an examining physician's psychiatric 
assessment of the veteran.  The physician's diagnoses 
included chronic PTSD.  

In a letter dated April 1994, and subsequently added to the 
claims folder, Andrew F. Jensen, Ph.D., indicated that the 
veteran had been referred to him for evaluation and treatment 
of PTSD symptoms.  Dr. Jensen noted that the veteran had 
received medical treatment in several mental health 
facilities, including Ancora State Hospital, and two medical 
facilities identified simply as "JFK" and "Our Lady of 
Lourdes".  Dr. Jensen reported that the veteran stated that 
during his entire time in Vietnam, he was in a combat area 
and could have been killed.  The veteran recalled an incident 
in which a gun emplacement had detonated and bodies had been 
propelled through the air.  On another occasion, in the A 
Shau Valley, U.S. warplanes fired too close to the position 
occupied by the veteran's unit and 13 members of his unit 
were killed, including people the veteran knew well.  The 
veteran reported that he assisted in recovering and 
identifying the bodies of friends.  At LZ Ross, he was struck 
in the head by shrapnel, was evacuated to a field hospital, 
medically treated, and returned to duty.  The veteran 
indicated that he was awarded the Bronze Star Medal as a 
result of his combat duties.  In his evaluation, Dr. Jensen 
concluded that the veteran experiences numerous flashbacks to 
Vietnam and to the traumatic experiences that gave rise to 
his PTSD disorder.  Dr. Jensen's diagnoses included chronic, 
severe PTSD.  

In a statement of income and net worth submitted in July 
1995, the veteran reported that he had been treated for PTSD 
at Perry Point VAMC and the VA Medical Center in Coatesville, 
Pennsylvania (Coatesville VAMC).  In a July 1995 statement, 
the veteran indicated that he was a patient at Coatesville 
VAMC, and that he was scheduled to be discharged from that 
facility in August 1995.  

On VA examination in October 1995, the examining physician 
reported that the veteran was receiving treatment at the VA 
Medical Center in Philadelphia, Pennsylvania (Philadelphia 
VAMC), and that his primary care physician was Dr. Vitola in 
Blackwood, New Jersey.  The examining physician's diagnoses 
included severe PTSD, accompanied by anxiety.  There were no 
findings of shell fragment wound residuals.  A report of a VA 
hospital discharge summary, covering the veteran's medical 
treatment at Coatesville VAMC and dated from June 1995 to 
August 1995, noted that the veteran was scheduled to receive 
additional medical treatment in Martinsburg, West Virginia.  

At a hearing before a hearing officer at the RO in May 1996, 
the veteran testified that he was wounded in the head at Fire 
Base Ross in December 1968, while he was assigned to "A" 
Battery.  He stated that he was struck by shrapnel on the 
left side of his head only.  He reported that he spent four 
days in a field hospital after being wounded, but he never 
received a Purple Heart.  The veteran indicated that he had 
personally known one of the 13 soldiers killed by U.S. 
warplanes in early 1968 in the A Shau Valley.  After service, 
the veteran testified that he was incarcerated for four years 
for shooting someone.  He explained that he had been 
scheduled to receive medical treatment in Martinsburg, West 
Virginia, in February 1996, but he declined to report for the 
treatment.  

A newsletter and other written materials prepared by an 
organization known as the 30th Artillery Association were 
associated with the claims folder at the time of the hearing 
at the RO in May 1996.  The newsletter indicates that it is a 
publication of former members of the veteran's military unit, 
and chronicles activities of that unit from 1965 to 1971.  
The written materials from the 30th Artillery Association 
included a list of members of the 1st Battalion, 30th 
Artillery, who were killed in Vietnam.  The veteran has not 
indicated that he knew the individuals named on this list.  
The 30th Artillery Association newsletter and written 
materials described artillery engagements with the enemy, but 
did not refer to the episodes mentioned by the veteran, 
including the incident in which LZ Ross was overrun by the 
enemy, and the incident in which members of the unit were 
killed by U.S. warplanes.  

The RO attempted to verify the stressors described by the 
veteran by requesting assistance from ESG in August 1997.  
ESG has subsequently been renamed the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  In January 
1998, USASCRUR forwarded several documents to the RO, 
including an operational report, dated February 1968, from 
headquarters of the 1st Battalion, 30th Artillery.  The report 
indicated that "A" Battery had been assigned to LZ Ross, 
and the unit sustained 18 casualties in January 1968.  All of 
the casualties were individuals who were wounded in action.  
The report further described units associated with the 30th 
Artillery as being transported by helicopter and making road 
marches in various artillery support missions.  The records 
received from USASCRUR did not otherwise corroborate the 
veteran's reported stressors.  


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  In order for a claim of 
service connection to be well-grounded, there must be 
competent medical evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, there are several diagnoses of PTSD, including 
Dr. Jensen's assessment and diagnoses reported in VA hospital 
discharge summaries dated in October 1992, November 1992, 
January 1993, and on VA examination of the veteran in January 
1993.  Therefore, the first Caluza requirement to establish a 
well-grounded claim is met.  The veteran is competent to 
state that he experienced stressful events in service; thus 
satisfying the second element required for a well-grounded 
claim for PTSD.  As to the third Caluza requirement for a 
well-grounded claim, Dr. Jensen's medical assessment that the 
veteran has PTSD symptoms related to trauma he experienced 
while serving in Vietnam provides the medical link between 
the veteran's current PTSD symptoms and claimed stressors in 
service.  Accordingly, the Board concludes that the claim of 
service connection for PTSD is well-grounded.  

The service personnel records indicate that the veteran was 
at LZ Ross in January 1968 when his unit sustained repeated 
rocket, mortar, and ground attacks and suffered eighteen 
casualties, wounded in action.  The veteran's representative 
at the Board has taken vigorous exception to the failure of 
the RO to recognize the significance of this event.  The 
Board concurs with the veteran's representative.  An "LZ" 
was a landing zone for helicopters in Vietnam, and involved a 
relatively small perimeter.  This kind of an attack on a 
landing zone, where the veteran was at a time when he was 
firing at the enemy as a field artilleryman, and was 
receiving this kind of bombardment constitutes having engaged 
in combat with the enemy.  

All of the elements for a favorable decision on the merits 
are present.  A proper basis is afforded for granting service 
connection for PTSD.  


ORDER

The claim of entitlement to service connection for PTSD is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



